Title: To Alexander Hamilton from William Henderson, 2 March 1794
From: Henderson, William
To: Hamilton, Alexander



Newyork March 2d. 1794
Dear sir

A recent and severe family affliction has prevented my attending to the business on which we lately corresponded and must be my excuse for not replying to your letter sooner—indeed I hoped that Mr. Hammond would have been able to make the arrangement, as he appeared anxious that the object should be effected in a ⟨w⟩ay satisfactory to you; & to which I should have been ready to accede. If the necessity for having this business concluded is not pressing, and can be delayed for a short time, I purpose going to Philada. which will afford an opportunity of making this negociation, better than it can be done by letter.
I am sir with great respect and esteem   Your Very Humb. servt.

Wm Henderson
Honb Alexr. Hamilton

